IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                               October 15, 2007
                               No. 06-60675
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

BIKRAMJEET SINGH

                                          Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A72 707 726


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.

PER CURIAM:*
     Bikramjeet Singh, a native and citizen of India, has filed a petition for
review from a decision of the Board of Immigration Appeals (BIA).              An
immigration judge (IJ) determined that Singh was ineligible for adjustment of
status and ordered him removed to India. While Singh’s appeal of the IJ’s
decision was pending before the BIA and after briefing had been completed by
the parties, the Attorney General and Secretary of the Department of Homeland


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60675

Security (DHS) issued an interim rule repealing the regulations that barred
Singh’s eligibility for adjustment of status and clarifying where jurisdiction lies
to adjudicate adjustment applications. Applying the interim rule, the BIA
determined that the IJ lacked jurisdiction to consider Singh’s adjustment
application.
      Singh argues that his due process rights were violated because the BIA
decided his case pursuant to the interim rule, which the parties did not have an
opportunity to address. Singh’s argument is unavailing because “discretionary
relief from removal, including an application for adjustment of status, is not a
liberty or property right that requires due process protection.”        Ahmed v.
Gonzales, 447 F.3d 433, 440 (5th Cir. 2006).
      Singh makes no argument that the BIA otherwise misapplied the interim
rule, that the interim rule is inapplicable to his case, or that the regulations
amended by the interim rule are facially invalid in their current form. Singh has
thus waived any such arguments. See Calderon-Ontiveros v. INS, 809 F.2d
1050, 1052 (5th Cir. 1986). Instead, Singh argues that remand is appropriate
based on additional amendments presented in the interim rule for consideration
and public comment. Singh argues that these prospective amendments could
later be found to conflict with 8 U.S.C. § 1255(a). Singh’s argument is not ripe
for review. See Chem. Mfrs. Ass’n v. EPA, 870 F.2d 177, 233 (5th Cir. 1989).
      The petition for review is DENIED.




                                        2